Affirm and Opinion Filed June 17, 2022




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00249-CR

               GREGORY WAYNE ANDERSON JR., Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                   On Appeal from the 354th District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32539CR

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Carlyle
      Following Gregory Wayne Anderson Jr.’s negotiated plea of guilty to the

charge of evading arrest or detention with a vehicle, the trial court placed him on

five years’ deferred adjudication community supervision. A year later, the State

moved to revoke community supervision and proceed with adjudication based on

violations of the community supervision terms. Mr. Anderson pleaded true to

paragraph six of the State’s motion, which alleged he used marijuana while on

community supervision. After a hearing, the trial court found paragraph six and
several other alleged violations true, adjudicated Mr. Anderson guilty of the charged

offense, and sentenced him to ten years’ confinement.

      Mr. Anderson’s court-appointed appellate counsel has filed a motion to

withdraw. The motion is supported by a brief in which counsel professionally and

conscientiously examines the record and applicable law and concludes this appeal is

frivolous and without merit. Counsel certifies she provided Mr. Anderson with a

copy of the brief and the motion to withdraw.

      The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807,

812–13 (Tex. Crim. App. [Panel Op.] 1978) (analyzing whether brief meets Anders

requirements); Arevalos v. State, 606 S.W.3d 912, 915–16 (Tex. App.—Dallas 2020,

no pet.) (same). Though we advised appellant by letter of his right to file a pro se

response, he has filed no response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014) (explaining appellant has right to file pro se response to Anders

brief filed by counsel).

      We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178

S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). We agree the appeal is frivolous and without merit, and we find

nothing in the record that might arguably support the appeal.



                                        –2–
      We affirm the trial court’s judgment and grant counsel’s motion to withdraw.




                                         /Cory L. Carlyle/
210249f.u05                              CORY L. CARLYLE
Do Not Publish                           JUSTICE
TEX. R. APP. P. 47.2(b)




                                       –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GREGORY WAYNE ANDERSON                       On Appeal from the 354th District
JR., Appellant                               Court, Hunt County, Texas
                                             Trial Court Cause No. 32539CR.
No. 05-21-00249-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 17th day of June, 2022.




                                       –4–